Citation Nr: 1423965	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-16 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of an injury to the fourth finger of the right hand.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

This matter comes before the Board of  Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was scheduled to appear for a hearing before the Board in January 2012 but failed to appear.  The Veteran's hearing was rescheduled to August 2012; however, he cancelled his hearing.  Again, the Veteran was rescheduled for a December 2012 hearing.  However, the Veteran again cancelled this hearing. Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

The Veteran's claim for a finger disability on the right hand was initially developed as residuals of an injury to the second finger on the right hand.  However, it has been clarified that the claim was for the fourth finger on the right hand and not the second.  As such, it has been recharacterized.


FINDINGS OF FACT

1. The weight of the probative evidence does not show that the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulation.

2. The Veteran did not manifest residuals of an injury to the fourth finger of the right hand in service or to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service.



CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Residuals of an injury to the second finger of the right hand, to include traumatic arthritis, were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2010, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examination in August 2010, September 2010, June 2011, and February 2012, the results of which have been included in the claims file for review.  The VA examinations involved review of the claims file and thorough examinations of the Veteran.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran contends that he currently suffers from bilateral hearing loss as a result of acoustic trauma he sustained in active duty service.  The Veteran also contends that he injured his fourth finger of his right hand during service from which he continues to experiences residuals.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including organic diseases of the nervous system and arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

According to the evidence of record, the Veteran underwent several audiometric testing during his military service.  However, the service treatment records during the Veteran's period of active service do not indicate any complaints, treatment, or diagnosis for bilateral hearing loss.  

An audiologic examination was conducted at entrance in February 1975 where the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
20
LEFT
35
20
15
-
15

At separation in February 1979, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
5
5

As such, the audiometric testing conducted during that period of active service does not indicate hearing loss as defined by the VA.  

According to the Veteran's military personnel records, his military occupational specialty was a cook. 

Following service, the Veteran was afforded a VA audiologic examination in September 2010 where he reported exposure to noise from rifles, pistols, machine guns, generators, grenades, jet engines, heavy moving equipment, tanks and helicopters.  He stated hearing protection was available intermittently and was consistently used when available.  He denied civilian occupational and recreational exposure.   

On the authorized VA audiologic evaluation for rating purposes, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
30
LEFT
10
15
20
20
25

The pure tone average was 20 in the right ear and 17.5 for the left ear.  Speech audiometry revealed speech recognition ability of 94 in the right and left ears.  The Veteran's right ear was diagnosed as clinically normal and his left ear was considered not disabling according to VA standards (38 C.F.R. § 3.385).  

Upon review of the record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has bilateral hearing loss that was incurred in or is otherwise related to military service.  In this case, the Veteran has not been diagnosed with hearing loss.

Furthermore, the VA examiner noted that the Veteran appear to have enlisted with what appeared to be a "non-ratable hearing loss at 500 Hz in the left ear; however, he did not have a hearing loss at 500 Hz in the left ear today."  The examiner further explained:

Exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss. Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his bilateral hearing loss claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a bilateral ear disability (to include a hearing loss disability) caused or aggravated by military service during any period of his appeal.  Indeed, as noted above, according to the September 2010 VA examination, the Veteran did not have bilateral sensorineural hearing loss as defined by VA regulations.

Specifically, none of the frequencies was 40 decibels or greater; at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were not less than 94 percent. 38 C.F.R. §3.385 (2013).  As such, the Veteran does not meet the VA requirements for hearing loss.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes he has hearing loss that is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the presence or etiology of his "hearing loss."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Furthermore, although the Veteran has stated his symptoms started during service there is no evidence that he had sensorineural hearing loss that was disabling to a compensable degree within one year of separation from active duty.  In fact, the evidence as discussed above demonstrates that the Veteran's earliest complaint of hearing loss was in 2010 when he filed his claim; nearly thirty years after his discharge from the military.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.


Residuals of an injury to the fourth finger of the right hand

As stated above, in July 2010 the Veteran submitted a claim for entitlement to service connection for a "Right Hand Second Finger Condition" which he stated began in 1977 and was treated in Japan.  However, it appears to the Board that the Veteran's claim is regarding the fourth finger (ring finger) on the right hand rather than the second finger (index finger), as identified in the claim.  Therefore, as stated above, the Veteran's appeal has been clarified as an issue of service connection for the fourth finger (ring finger) of the right hand.

According to the in-service treatment records, there were no complaints, treatment, or diagnosis for an injury to the fourth finger on the Veteran's right hand.  There is however, an entry regarding treatment for an injury to the right thumb.  The February 1979 separation examination is also absent of any residuals of an injury to the fourth finger of the right hand. 

The Veteran was afforded a VA examination in August 2010 prior to the recharacterization of the appeal.  Upon physical examination and a review of the records, the examiner determined there was no current disability of the second finger of the right hand.  The examiner stated that the Veteran "insisted that he had a right fourth knuckle injury, but when he pointed that documentation out to me, this appeared to be the right heel and not the knuckle.  It appeared very clear."  The examiner further stated:

However, there were no other injuries concerning the right second finger, which according to current terminology, would be the index finger, and the thumb being the first finger.  He assumed that the first finger would be the index finger, noting that the thumb is not the first.  However, this examiner could not find any documentation at all in the medical record about the second finger ([i.e...] index).  He still complains of daily pain in the thumb and the fourth finger.

The examiner further concluded that the Veteran did not have "any specific second (index) finger findings."

Following the denial of the Veteran's original claim by the RO in October 2010, the Veteran submitted a Notice of Disagreement again stating his claim was for residuals of an injury to the second finger of the right hand.  However, according to the June 2011 substantive appeal, the Veteran stated that the "wrong finger was examined at the time of the C&P exam."  

The Veteran was afforded a VA examination in February 2012 where the Veteran stated he injured his ring finger on the right hand while stationed in Japan when he smashed his finger on a frying pan.  He stated his condition has been persistent over the last several years.  Upon examination and a review of the evidence of record, the Veteran was diagnosed with status-post injury to the distal right fourth finger with residual decreased range of motion (loss of full extension to the right fourth distal interphalangeal joint).  The examiner noted that x-ray examination disclosed degenerative or traumatic arthritis.  The examiner noted documentation of an injury that occurred in 1978 while on active duty which clearly indicates it was an injury sustained while playing football and that the injury included issues with the right thumb.  There was no indication of any complaints or physical findings or injury to the fourth finger as a result of the football injury.  Therefore, the examiner stated it was less likely as not that the Veteran's current condition of the right fourth finger was due to or a result of the injury during service. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's residuals of an injury to the fourth finger of the right hand are not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between current disability of the fourth finger of the right hand condition and his military service.  Degenerative or traumatic arthritis was not demonstrated during the first post-service year.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  However, the Board finds that the Veteran is not competent to relate his current fourth finger of the right hand condition to his military service.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, despite the Veteran's contentions, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the etiology of his fourth finger of the right hand condition.  As such, the Board finds that the Veteran is not entitled to service connection.

Furthermore, there is no objective medical evidence that the fourth finger of the right hand condition is the result of any injury or illness during service.  Rather, the Veteran did not exhibit any symptoms until many years after separation.  Here, the record indicates that earliest complaint was in July 2010 when the Veteran submitted his claim for service connection, almost forty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  As such, the Board also finds that the weight of the evidence demonstrates no continuity of symptomatology of a fourth finger of the right hand condition since separation of service.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for residuals of an injury to the fourth finger of the right hand; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for residuals of an injury to the fourth finger of the right hand is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


